Citation Nr: 0606419	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from December 1986 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.  

The Board notes that, in the rating decision of November 
1998, the RO listed the issue to reopen the claim of service 
connection for disabilities of both ankles as that of 
entitlement to service connection.  This was done despite the 
fact that the service connection had been previously denied 
on this same issue in November 1990.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in a 
matter such as this, the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the issue has been reclassified to that involving 
new and material and noted on the title page of this 
decision.

The record reflects that this issue has been remanded twice 
by the Board for further action.  The first Remand occurred 
in March 2001 and the second occurred in June 2004.  The 
claim is now before the Board and ready for appellate review.  

Finally, it is noted that the veteran's claims folder is 
currently in the jurisdiction of the Wichita, Kansas, RO.


FINDINGS OF FACT

1.  Service connection for disabilities of the right and left 
ankle was denied by the agency of original jurisdiction (AOJ) 
in a November 1990 rating decision on the basis that the 
veteran did not have a current disability of either ankle for 
which service connection could be granted therefor.  

2.  The evidence received subsequent to the November 1990 AOJ 
decision includes medical treatment records, VA medical 
records, a recent VA medical examination of the ankles, and 
written statements made by the veteran.  This evidence is 
cumulative, and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision of the agency of 
original jurisdiction denying entitlement to service 
connection for bilateral ankle disabilities is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
ankle disabilities has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board points out that while the regulations implementing 
the VCAA include a revision of 38 C.F.R. § 3.156 (the "new 
and material evidence regulation), the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  As the application to reopen the above referenced 
claims was clearly received prior to August 29, 2001, the 
"old" version of 3.156(a) is for application.  That 
notwithstanding, the regulations implementing the VCAA do not 
otherwise create an exception to the applicable dates with 
respect to VA notification in cases of claims to reopen a 
finally decided claim.  

That said, it is noted that in June 2004 the VA's Appeals 
Management Center sent the veteran a letter that explained 
what constituted new and material evidence.  This letter also 
informed the veteran of what evidence they would obtain and 
what he could do to help obtain additional evidence.  In 
addition, this letter essentially requested that he provide 
any evidence in his possession that pertained to his claim.  

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided was not given prior to 
the first AOJ adjudication of this claim, the notice was 
provided by the AOJ prior to the most recent adjudication of 
the claims (see the July 2004 Supplemental Statement of the 
Case), and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  The Board thus finds 
that any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claim decided herein.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran was denied service connection for disabilities 
involving both ankles by the RO in a decision dated November 
2, 1990.  The RO's decision was based upon the veteran's 
service medical records and his application for benefits.  In 
that action, the RO noted that despite the veteran's 
assertions to the contrary, the evidence did not show that 
the veteran suffered from chronic disabilities of either 
ankle upon his discharge from service.  The RO did note that 
the veteran had injured both ankles while in service but that 
without proof of a current disability of either ankle, 
service connection could not be granted.  

The veteran was informed of that decision and he did not 
appeal that decision.  Hence, that action became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

In order to reopen the above claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether the veteran 
now has disabilities of either ankle, and if he does, whether 
the current disabilities are related to the apparent acute 
injuries of both ankles he suffered from while in service.  

When the RO denied service connection for in November 1990, 
the decision was based on the fact that the veteran did not 
currently have disabilities of either ankle.  Since then, the 
veteran has submitted numerous written statements.  Also 
included in the claims folder are VA and private medical 
records.  The Board takes special notice of a VA medical 
examination that was accomplished in May 2003.  In that 
examination report, the doctor reported that the veteran's 
ankle movements were within normal limits and that there was 
no indication that the veteran was now suffering from 
traumatic arthritis of either ankle.  She specifically opined 
that there was not sufficient evidence to suggest "an actual 
disability to either ankle at [the] present time."  The 
Board also notes that none of the private medical records 
contained in the claims folder substantiates the veteran's 
assertions that he currently suffers from chronic 
disabilities of either ankle.  Hence, the only positive 
evidence are the veteran's assertions that he currently has 
disabilities of the ankles related to his military service.  
Notwithstanding their recent submission, the veteran's 
statements are essentially cumulative and have been 
previously seen and reviewed by the VA.

Hence, based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the AOJ September 
1990 decision remains final.  Accordingly, the benefits 
sought on appeal must be denied.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for bilateral 
ankle disabilities has not been received, and the appeal is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


